Citation Nr: 0021850	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the veteran's income from rentals and interest and 
his wife's income from interest may be considered as 
countable income for purposes of improved disability pension 
benefits.  

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had recognized guerrilla service and service with 
the Philippine Army from February 1945 to June 1946 and 
service with the Army of the United States from June 1946 to 
May 1949.  His service has made him eligible for Veterans 
Affairs (VA) disability pension benefits and he has been 
receiving them for several years.  This is an appeal from a 
July 1998 award action by the Regional Office, Manila, 
Philippines, which included rental and interest income 
received by the veteran and interest received by his wife as 
countable income for purposes of calculating his award of 
improved disability pension benefits effective in February 
1997.  


FINDINGS OF FACT

1.  The veteran has been in receipt of improved disability 
pension benefits, including benefits for a dependent wife and 
children, for a number of years. 

2.  In March 1998, the veteran reported that in 1997 he had 
had rental income of 6,831 pesos ($242) and interest of $78.  
He reported that his wife had interest income of 5,390 pesos 
($191).  

3.  He also reported that in 1997 his wife's business had 
sustained a loss of 24,292 pesos.  

4.  In July 1998, the veteran's award of improved disability 
pension was amended to pay him benefits effective January 1, 
1997, based on his rental income of $242 plus interest of $78 
for himself and $191 for his wife and earnings of $522 for 
his wife.  

5.  Effective February 1, 1997, the award was based on rental 
income of $242, $78 in interest for the veteran and $191 in 
interest for his wife with no other income for his wife.  


CONCLUSION OF LAW

The veteran's award of improved disability pension for 1997 
was properly adjusted to include his rental and interest 
income and his wife's interest income.  38 U.S.C.A. §§ 1503, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The maximum annual rate of improved disability pension for a 
married veteran with four children was $16,895 effective in 
December 1996.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

A veteran's countable annual income includes the veteran's 
annual income and the annual income of the veteran's 
dependent spouse.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(d)(4).  

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

Business, farm or professional income includes gross income 
from a business, farm or profession as reduced by the 
necessary operating expenses such as cost of goods sold, or 
expenditures for rent, taxes and upkeep, or cost of repairs 
or replacements.  The value of an increase in stock inventory 
of a business is not considered income.  Depreciation is not 
a deductible expense.  A loss sustained in operating a 
business, profession, farm or from investments may not be 
deducted from income derived from any other source.  
38 C.F.R. § 3.271(c).   

Income from real or personal property is countable as income 
of the owner of the property.  38 C.F.R. § 3.271(d).    

In March 1998, the veteran advised the regional office that 
he had received 6,831 pesos ($242) in rental income and $78 
in interest in 1997.  He reported that his wife had received 
5,390 pesos ($191) in interest and that she had sustained a 
business loss of 24,292 pesos.  The veteran's award of 
improved disability pension for 1997 was adjusted to include 
as countable income the $242 rental income for the veteran 
and $78 interest for the veteran and $191 interest for his 
wife.  Since she reported a loss from her business, her 
previously considered business income was not considered in 
the calculation; however, other income must still be 
considered.  As indicated in the cited regulation, although 
the veteran's wife sustained a loss in operation of her 
business during 1997, that loss may not be deducted from 
income derived from any other source.  Accordingly, under the 
circumstances, it follows that the veteran's award of 
improved disability pension was properly adjusted effective 
in February 1997 based on his reported countable annual 
income for himself and his spouse consisting of his rental 
income and the interest income received by each of them.  
There is, therefore, no basis for an allowance of the 
veteran's appeal.  

The veteran has maintained that the loss sustained by his 
wife in operation of her business constituted a family 
liability and all family income was used to meet the 
liability.  Thus, it is asserted that the family income 
should be calculated as having been zero for 1997.  He has 
maintained that the business loss should be deducted from 
countable income since it served to reduce the overall income 
of the family.  However, the applicable regulation is clear 
and provides that a business loss may not be deducted from 
income derived from any source apart from the business.  
Thus, the business loss sustained by the veteran's wife may 
not be deducted from the other family income consisting of 
rental income for the veteran and interest for the veteran 
and his wife.  

As the law is dispositive in this case, the appeal is without 
legal merit and must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  



ORDER

The veteran's income from rentals and interest and his wife's 
income from interest may be considered as countable income 
for purposes of improved disability pension.  The appeal is 
denied.  





		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 


